82,U>8S'0
                                                   i
Mr.Abel Acosta,Clerk
Court of Criminal Appeals, of Texas
P.O.Box 12308, Capitol Station
Austin, Texas
             78711
                                  RE: Motion requesting evidentiary
                            hearing in support of WR-82,685-01,
                            TR.Ct.No.B-35,839-A   , , •.
Mr.Acosta,                            •' March 2,2015


    I filed a motion requesting a EVIDENTIARY HEARING on

January 26,2015, and requested that it be filed with the

Court. I have not heard anything back, could you please
tell me the status of the motion please?

  Your assistance in this matter is greatly appreciated.


                                             Sincerely,
                                      Mr.Billy Haynes #1723231
                                      Clements H/S
                                      9601 Spur 591
                                      Amarillo, Texas
                                                        79107




  A copy of the MOTION REQUESTING EVIDENTIARY HEARING in

support of my writ of habeas corpus 11;07 was sent to the

State Prosecuting Attorney's office, as well as the District

Attorney's office-Ector County Texas.




                                             RECEIVED M
                                        COURT OF CRIMINAL APPEALS
                                              MAR 06 2015

                                                     sta,